Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 1 of 12 PageID: 207


MORGAN MELHUISH ABRUTYN LLP
ELLIOTT ABRUTYN, ESQ.             Bar Id# 240261967)
651 Old Mt. Pleasant Avenue, Suite 200
Livingston, New Jersey 07039
(973) 994-2500
Attorneys for Defendants, RAM Payment,LLC, Reliant Account Management, LLC, Reliant Account
Management Systems, LLC and AccountManagement Systems, LLC
Our File No.: GMF 39-600 U EA/SME


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

JUNE GERMINARIO, On Behalf Of Herself And             Case No. 1:19-CV-15164 NLH/JS
All Other Class Members Similarly Situated,
                 Plaintiffs,                          (Removed from the SuperiorCourt of New Jersey,
                                                      Law Division, BurlingtonCounty, DocketNo.
vs.                                                   BUR-L-628-19)

RAM Payment L.L.C. f/k/a or d/b/a Reliant                              Civil Action
Account Management, L.L.C. f/k/a Reliant
Account Management Systems, L.L.C. a/k/a
Account Management Systems, L.L.C; Active
Debt Solutions, L.L.C. f/k/a Active Debt Solutions,   Motion Returnable August 19,2019
Inc. d/b/a GUARDIAN LEGAL CENTER;
PARALEGAL SUPPORT GROUP, L.L.C. F/K/A
PARALEGAL STAFF SUPPORT, L.L.C.; JOHN
DOE(S) 1-100, SAID NAME OF JOHN DOES(S)               Oral Argument Requested
BEING FICTITIOUS,

                  Defendants.



      THE RAM DEFENDANTS' BRIEF IN OPPOSITION TO THE PLAINTIFF'S NOTICE OF
                            MOTION TO REMAND TO STATE COURT



                                                MORGAN MELHUISH ABRUTYN LLP
                                                651 West Mount Pleasant Ave., Ste. 200
                                                Livingston, NJ 07039
                                                T: 973-994-2500
                                                Attorneys for Defendants,
                                                RAM Payment, LLC, Reliant Account
                                                Management, LLC, Reliant Account
ELLIOTT ABRUTYN                                 Management Systems, LLC and Account
On the Brief                                    Management Systems, LLC




(01690426)
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 2 of 12 PageID: 208




                             TABLE OF CONTENTS

TABLE OF AUTHORITIES                                                           ii

PRELIMINARY STATEMENT                                                          1

STATEMENT OF FACTS                                                             1

LEGAL ARGUMENT                                                                 3

         THE TIME PERIOD FOR REMOVAL TO FEDERAL COURT
         DID NOT BEGIN TO RUN UNTIL PLAINTIFF OBTAINED
         PERSONAL JURISDICTION OVER RAM, WHICH DID NOT
         OCCUR UNTIL JUNE 11,2019                                              3

         A. According to New Jersey's Court Rules, in Personam
             Jurisdiction over RAM was not obtained until RAM was
             personally served with the Summons and Complaint on June
             11,2019                                                           3

         B. The Thirty Day time period for removal of a state court action
             to federal court does not begin until in personam jurisdiction
             has been obtained over a defendant                                7


CONCLUSION                                                                     9




{01690426)
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 3 of 12 PageID: 209




                          TABLE OF AUTHORITIES

                                                                      Page(s)

Cases

Bidlingmever v. Broadspire. 2012 U.S. District LEXIS 85425 (D.N.J,,
     decided June 19,2012)                                                     8
City of Passaic v. Shennett. 390 N.J. Super. 475,483-484 (App. Div.
     2007)                                                                     6
Driscoll V. Burlington-Bristol Bridge. Co.. 8 N.J. 433 (1952)                  7

Grand Bntm't Grp. v. Star Media Sales. Inc.. 988 F.2d 476,492 (3d
  Cir. 1993)                                                                   9
Mumhv Bros, v. Michetti Pine Stringing. 526 U.S. 344 (1999)               7, 8

New Jersey Turnpike Authority v. Tootle. 59 N.J. 308 (1971)                    7
U.S. Bank Nat. Ass'n y. Curcio. 444 N.J. Super. 94 (App. Diy. 2016)            7
Zakrewsky y. Zakrewsky. 2014 N.J. Super. Unpub. LEXIS 2776
     (App. Diy., decided Noy. 24, 2014) *7-8                                   7
Other Authorities

Rule 4:4                                                                  3,6

Rule 4:4-3                                                                     4
Rule4:4-5(b)                                                           4,5,6




 (01690426)
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 4 of 12 PageID: 210




                        I,         PRELIMINARY STATEMENT


       Plaintiffs Motion to Remand this matter back to New Jersey State court

must be denied. Plaintiff argues the case must be remanded because she served

Defendants RAM Payment, LLC, Reliant Account Management, LLC, Reliant

Account Management Systems, LLC and Account Management Systems, LLC

(hereinafter "RAM") and its registered agent by certified mail more than thirty

days before the Notice for Removal was filed.Plaintiff s position is meritless

because RAM was never served according to New Jersey's rules for obtaining

jurisdiction over out-of-state defendants. New Jersey State Court Rules require a

plaintiff to try and personally serve an out-of-state defendant before resorting to

service by mail. Plaintiffput the cart before the horse and attempted service by

certified mail before filing an affidavit of diligent inquiry setting forth that Plaintiff

tried to personally serve RAM. The fact that RAM received such certified mail is

meaningless because in order to start the running of the time for removal purposes,

the courtmust have personal jurisdiction overthe defendants by formal service.

                             II.    STATEMENT OF FACTS

       The Statement of Facts in Plaintiffs declaration in support of the Motion to

Remand are accepted as true solely for the purpose of the issue before the court

with exception of the alleged fact that personal service was made on RAM on June

 5^^. Plaintiff failed to obtain personal jurisdiction over the RAM until they were



{01690426}
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 5 of 12 PageID: 211




served on June 11, 2019 by the Knox County Sheriffs Office.                Plaintiffs

attempted service on March 26, 2019, which was sent to RAM and its registered

agent by certified mail, is a nullity and void because the attempted service by mail

did not comply with the proper New Jersey procedure for serving an out-of-state

party with a summons and a complaint. The sheriffs affidavit shows that RAM

Payment, LLC was served on June 11, 2019. Paragraph 6 of Plaintiffs Statement

of Facts which alleges the sheriff served RAM Payment, LLC through its

registered agent CT Corporation at its above address on June 5, 2019 is incorrect.

Please note that in Plaintiffs appendix PA000021 and PA000023, the June 5,2019

date is in a retum of service by the sheriff which states "Refused To Sign." Please

also note that in the Statement of Facts, Exhibit B to Plaintiffs certification is the

retum of service for service on RAM Payment, LLC on June 11, 2019

(PA000047). The retum of service was swom to and subscribed by the sheriff on

June 12, 2019.

       Indeed, an affidavit of diligent inquiry was filed with New Jersey Superior

Court on June 20, 2019 (PA00004-44), and an amended proof of service was filed

on July 2, 2019 (PA000042-49) which clearly shows there was no personal service

on the defendants before June 11, 2019.




{01690426}
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 6 of 12 PageID: 212




                             LEGAL ARGUMENT


       THE TIME PERIOD FOR REMOVAL TO FEDERAL COURT
       DID NOT BEGIN TO RUN UNTIL PLAINTIFF OBTAINED
       PERSONAL JURISDICTION OVER RAM, WHICH DID NOT
       OCCUR UNTIL JUNE 11.2019.


       The court did not obtain a personal jurisdiction over RAM because they

were not served in accordance with New Jersey Court Rules.          Only until a

defendant is served properly in order to obtain in personam jurisdiction over that

party does the thirty (30 day time period for removal to federal court begin. As

discussed below, in accordance with New Jersey's Court Rules, New Jersey did

not obtain in personam jurisdiction over RAM until June 11, 2019 when it was

personally served with the Summons and Complaint. Since the Notice of Removal

was filed within thirty (30) days of RAM being personally served with the

Summons and Complaint and within thirty days of New Jersey obtaining in

personam jurisdiction over RAM, Plaintiffs Motion for Remand back to New

Jersey State Court must be denied.

       A. According to New Jersey's Court Rules, In Personam Jurisdiction
          over RAM was not obtained until RAM was personally served with
             the Summons and Complaint on June 11,2019.

       New Jersey Court Rule 4:4 entitled, "Summons; Personal Service; In

Personam Jurisdiction" provides the methods for obtaining personal jurisdiction in

several ways for in-state defendants. Paragraph (a) provides that in personam

jurisdiction may be obtained over any defendant within the state:



{01690426}                               3
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 7 of 12 PageID: 213




       (a)   Primary Method of Obtaining In Personam Jurisdiction. The
             primary method of obtaining in personam jurisdiction over a
             defendant in this State is by causing the summons and
             complaint to be personally served within this State pursuant to
             R.4:4-3, as follows:

             (1) Upon a competent individual of the age of 14 or over, by
                 delivering a copy of the summons and complaint to the
                 individual personally, or by leaving a copy thereof at the
                 individual's dwelling place or usual place of abode with a
                 competent member of the household of the age of 14 or
                 over then residing therein, or by delivering a copy thereof
                 to a person authorized by appointment or by law to receive
                 service of process on the individual's behalf;



       (b)   Obtaining   In Personam Jurisdiction       by   Substituted   or
             Constructive Service.

             (1) By Mail or Personal Service Outside the State. If it appears
                 by affidavit satisfying the requirements of R. 4:4-5(b) that
                 despite diligent effort and inquiry personal service cannot
                 be made in accordance with paragraph (a) of this rule,
                 then, consistent with due process of law, in personam
                 jurisdiction may be obtained over any defendant as
                 follows:


                 (A) personal service in a state of the United States or the
                      District of Columbia, in the same marmer as if service
                     were made within this State or by a public official
                     having authority to serve civil process in the
                     jurisdiction in which the service is made or by a
                     person qualified to practice law in this State or in the
                     jurisdiction in which service is made; or
                 (B) personal service outside the territorial jurisdiction of
                     the United States, in accordance with any governing
                     international treaty or convention to the extent
                     required thereby, and if none, in the same manner as if
                     service were made within the United States, except



{01690426}
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 8 of 12 PageID: 214




                          that service shall be made by a person specially
                          appointed by the court for that purpose; or
                      (C) mailing a copy of the summons and complaint by
                          registered or certified mail, return receipt requested,
                          and, simultaneously, by ordinary mail to: (1) a
                          competent individual of the age of 14 or over,
                          addressed to the individual's dwelling house or usual
                          place of abode; (2) a minor under the age of 14 or a
                          mentally incapacitated person, addressed to the person
                          or persons on whom service is authorized by
                          paragraphs (a)(2)and (a)(3) of this rule; (3) a
                          corporation, partnership or unincorporated association
                          that is subject to suit under a recognized name,
                          addressed to a registered agent for service, or to its
                          principal place of business, or to its registered office.
                          Mail may be addressed to a post office box in lieu of a
                          street address only as provided by R. 1:5-2.

      New Jersey Court Rule 4:4-5(b) addresses the content of the affidavit of due

diligence to obtain in personam jurisdiction. It provides the following:

      (b) Contents of Affidavit of Inquiry. The inquiry required by this rule
          shall be made by the plaintiff, plaintiffs attorney actually
          entrusted with the conduct of the action, or by the agent of the
          attorney; it shall be made of any person who the inquirer has
          reason to believe possesses knowledge or information as to the
          defendant's residence or address or the matter inquired of; the
          inquiry shall be undertaken in person or by letter enclosing
          sufficient postage for the return of an answer; and the inquirer
             shall state that an action has been or is about to be commenced
             against the person inquired for, and that the object of the inquiry
             is to give notice of the action in order that the person may appear
             and defend it. The affidavit of inquiry shall be made by the
             inquirer fully specifying the inquiry made, of what persons and in
             what manner, so that by the facts stated therein it may appear that
             diligent inquiry has been made for the purpose of effecting actual
             notice




{01690426}
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 9 of 12 PageID: 215




       Comment to New Jersey Court Rule 4:4 states the following:

             3.   Constructive and Substituted Service. Paragraph
                  (b)(1) is the long-arm provision, prescribing the
                  modes of service by which personal jurisdiction may
                  be obtained over a person not present in New
                  Jersey, that is, by personal service outside this State
                  but in the United States, personal service out of the
                  United States, and mailed service. Paragraph (b)(2)
                  permits service as provided by law. Paragraph (b)(3)
                  permits service as provided by court order. The
                  underlying predicate for all service pursuant to
                  paragraph (b) is the consistency of the exercise of
                  jurisdiction by that mode of service with the
                  requirements of procedural due process. Qbviouslv.
                  constructive or substituted service mav not be
                  resorted to and will be ineffective if the defendant is
                  required to be oersonallv served and is amenable to
                  person service. See e.g.. Citv of Passaic v. Shennett.
                  390 N.J. Super. 475,483-484 (App. Div. 2007).

             3.1 Paragraph (b)(1); mechanics of constructive
                 service. Paragraph (b)(1), following customary
                 practice, requires, before resort to its various service
                 modes, the filing of an affidavit of diligent inquiry
                 satisfying the requirement of R. 4:4-5(b), i.e.,
                 showing that despite diligent effort, service cannot
                 be made in accordance with paragraph (a). In that
                 event and consistent with due process, plaintiff has
                 the option of making personal service outside this
                  state pursuant to (b)(1)(A);     '
             PRESSLER &         VERNIERO, Current N.J.          COURT
             RULES, Comment R. 4.4, pages 1374-1375 (GANN)
             [emphasis added]




 ' Ironically, plaintiffwas able to personally serve the RAM defendant on June 11*''.
(See PA000042-49).



{01690426}                                6
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 10 of 12 PageID: 216




       Accordingly, under New Jersey's Court Rules, Plaintiff was required to try

 and personally serve RAM before resorting to the optional mail service.          If

 Plaintiff was unsuccessful in trying to personally serve RAM, then after satisfying

 the affidavit of inquiry. Plaintiff could resort to an optional mail service. Here,

 Plaintiffs first and only attempt at personal service occurred on June 11, 2019.

 (PA000042-49). Plaintiffs attempts at mail service prior to June 11, 2019, before

 trying to personally serve RAM on June 11, was improper and insufficient to

 obtain in persona jurisdiction over RAM under New Jersey law.

       B. The Thirty Day time period for removal of a state court action to
          federal court does not begin until in personam jurisdiction has been
              obtained over a defendant.


       The time period to file the petition for removal began on June 11'2019 when

 personal service was made on RAM. The fact that our client received certified

 copies of the summons and/or complaint is of no moment, nor is the fact that a

 conversation was held between our client and plaintiffs attorney regarding

 resolution after June 11, 2019. The United States Supreme Court, in an opinion

 written by Justice Ginsberg in Murphv Bros, v. Michetti Pipe Stringing. 526 U.S.

 ^ New Jersey Courts have regularly held that one must have proper service of a
 summons and complaint on a defendant in order to obtain jurisdiction over a
 defendant. See Zalaewskv v. Zakrewskv. 2014 N.J. Super. Unpub. LEXIS 2776
 (App. Div., decided Nov. 24, 2014) *7-8; Driscoll v. Burlington-Bristol Bridge.
 Co.. 8 N.J. 433, 492-493 (1952); New Jersev Turnpike Authoritv v. Tootle. 59 N.J.
 308, 313 (1971); U.S. Bank Nat. Ass'n v. Curcio. 444 N.J. Super. 94, 108-109
 (App. Div. 2016).



 {01690426}
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 11 of 12 PageID: 217




 344 (1999), held that formal service of a summons and complaint starts the running

 of the time period for removal even where a defendant previously received a

 courtesy copy of a complaint. The Court held "We read Congress' provisions for

 removal in light of a bedrock principle: An individual or entity named as a

 defendant is not obliged to engage in litigation unless notified of the action, and

 brought under a court's authority, by formal process. Id. at 348-349.

       In Bidlingmever v. Broadspire. 2012 U.S. District LEXIS 85425 (D.N.J.,

 decided June 19, 2012), the Honorable Judge Renee Marie Bumb interpreted the

 Murphv Brothers case to mean that the plaintiff must obtain "formal service"

 before the thirty day time for removal is triggered.       Judge Bumb found that

 plaintiffs service by mail was ineffective because (1) plaintiff cannot avail herself

 of substituted service because no affidavit was filed in support of such service; and

 (2) service was not made by ordinary mail in addition to certified mail return

 receipt requested; and (3) service was not made to "Broadspire's registered agent

 for service, principal place of business, or registered office." Id. at *6. Judge

 Bumb also found that the Optional Mail Service was not sufficient to start the

 thirty day clock for removal because the Optional Mail Service did not establish

 personal jurisdiction over the defendant. As Judge Bumb noted:

              The Supreme Court's decision in Murphv dictates that
              the removal clock does not begin to run until the plaintiff
              has obtained personal jurisdiction over the defendant.



 {01690426}
Case 1:19-cv-15164-NLH-JS Document 5 Filed 08/01/19 Page 12 of 12 PageID: 218




              Exercise of personal jurisdiction over defendant requires
              that the plaintiff properly serve the defendant, not merely
              provide it notice of the action. Grand Entm't Grp. v. Star
              Media Sales. Inc.. 988 F.2d 476, 492 (3d Cir.
              1993)(holding that proper service, not merely notice, Is a
              prerequisite to personal jurisdiction).
       Id. at **7-8 (emphasis in original).


       Here, Plaintiffs attempt to serve RAM or its agent by certified mail without

 first attempting personal service was a nullity because plaintiff failed to follow

 New Jersey's Court Rule for optional service on a defendant. Therefore, the Court

 had no personal jurisdiction over RAM until they were personally served on June

       Once personal jursidiction was obtained over RAM on June 11, RAM had

 thirty days to remove the case to federal court. Given RAM removed the case to

 federal court on July 11, 2019, the removal was timely. Accordingly, Plaintiffs

 Motion to Remand the case back to New Jersey Superior Court must be denied.

                                   CONCLUSION


       For these reasons, the Court must deny Plaintiffs Motion to remand the case

 back to New Jersey Superior Court.

                                        MORGAN MELHUISH ABRUTYN LLP
                                        Attorneys for Defendants, RAM Payment,
                                        LLC, Reliant Account Management, LLC,
                                        Reliant Account Management Systems, LLC
                                        and Account Management Systems, LLC


 Dated: ^ ' O/ -/ f                     By:                   /fL
                                                  ^EMOTTABRUTYN^ ^Q.


 {01690426}                                   9
